Case 1:20-cr-00020-JPJ-PMS Document 101 Filed 12/17/20 Page 1 of 1 Pageid#: 343




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF VIRGINIA
                          ABINGDON DIVISION

 UNITED STATES OF AMERICA                      )
                                               )
 v.                                            )     Case No.: 1:20cr00020
                                               )
 JAMES LOUIS JORDAN,                           )
     Defendant                                 )


                                      ORDER

       On motion of the United States, (Docket Item Nos. 98, 99), and for good cause

 shown, it is hereby ORDERED that the Government’s time to conduct a sanity

 evaluation of the defendant, as described in the court’s previous Order, (Docket Item

 No. 96), be extended such that the evaluation be concluded on or before January 23,

 2021. All other provisions of the court’s Order remain in place.



       ENTERED:            December 17, 2020.



                                        /s/   Pamela Meade Sargent
                                        UNITED STATES MAGISTRATE JUDGE
